Citation Nr: 0911839	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connation for allergies, to 
include allergic rhinitis.

2.  Entitlement to service connection for a skin rash and 
blisters on the feet, including an undiagnosed illness 
manifested by a skin rash.  

3.  Entitlement to service connection for a gastrointestinal 
disability, including an undiagnosed illness manifested by 
stomach cramps and diarrhea.

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for an undiagnosed 
illness manifested by aching joints.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to July 
1987, and from January 1988 to April 1992.  He served in the 
Southwest Asia theater of operations from December 1990 to 
April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

Procedural history

In a March 2000 rating decision, the RO denied service 
connection for, inter alia, allergies with allergic rhinitis; 
a gastrointestinal disability, claimed as cramps and 
diarrhea, to include as due to an undiagnosed illness; a skin 
rash and blisters on the feet, to include as due to an 
undiagnosed illness; a bilateral knee disability; and aching 
joints, to include as due to an undiagnosed illness.  In its 
decision, the RO determined that the claims were not well 
grounded, under criteria then in effect.  The RO also noted 
that the appellant's service treatment records were 
unavailable.  The appellant did not appeal the RO's 
determination.  

In August 2001, the RO reconsidered the appellant's claims, 
in light of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See VCAA, § 7(b), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (providing for the readjudication of 
claims denied as not well grounded between July 14, 1999, and 
November 9, 2000, treating the prior decision as though it 
had never been made); see also VAOPGCPREC 3-2001 (Jan. 22, 
2001); VBA Fast Letter 00-87 (Nov. 17, 2000).  In that rating 
decision, the RO denied the claims, again noting that the 
appellant's service treatment records were unavailable.  It 
does not appear that the appellant appealed the RO's 
decision.  

In the May 2004 and October 2005 rating decisions on appeal, 
the RO framed the issues as whether new and material evidence 
had been received to reopen the previously denied claims 
discussed above.  The appellant appealed the RO's 
determinations, via his submission of timely VA Forms 9 in 
October 2005 and June 2006.  At some point thereafter, 
apparently in January 2007, the RO received the appellant's 
service treatment records.  Based on the July 2007 
Supplemental Statement of the Case, it does not appear that 
the RO considered these newly-received service treatment 
records.  

Under 38 C.F.R. § 3.156(c)(1) (2008), if, at any time after 
VA issues a decision on a claim, VA receives relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim on a de novo basis.  
Under the circumstances of this case, the Board finds that 
consideration of the appellant's claims on the merits is 
appropriate.  Accordingly, the Board has recharacterized the 
issues on appeal as set forth above.  

Hearing

A hearing at the RO was held in December 2008 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  At the hearing, the appellant submitted 
additional evidence and argument in support of his claims.  
Following the hearing, the appellant provided a written 
waiver of initial RO review of this evidence.  See 38 C.F.R. 
§ 20.1304 (2008).

Issues not on appeal

It is noted that the issues on appeal originally included 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), depression, memory loss, and a laceration of 
the right index finger.  

In a July 2007 rating decision, the RO granted service 
connection for PTSD with depressive disorder and assigned an 
initial 30 percent rating, effective August 20, 2001.  The 
Board finds that this determination constitutes a full award 
of the benefits sought on appeal with respect to the claims 
of service connection for PTSD and depression.  Absent any 
indication that the appellant has appealed the downstream 
elements of the rating or effective date, such matters are 
not in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  

Regarding the claims of service connection for memory loss 
and a laceration of the right index finger, in a December 
2008 statement, the appellant indicated that he wished to 
withdraw his appeal with respect to these issues.  
Accordingly, the Board finds that such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008).  
Thus, the issues remaining before the Board are as set forth 
on the cover page of this decision.

Remand

As set forth in more detail below, a remand of this appeal is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

For numerous reasons, this matter is not yet ready for 
appellate review.  

First, as discussed above, the RO has failed to consider 
recently-received service treatment records.  These records, 
corresponding to the appellant's second period of active 
service, document numerous pertinent complaints, including 
allergies, allergic rhinitis, right knee pain, blisters on 
the feet, tinea pedis, and frequent stomach aches.  As these 
records contain material directly relevant to the issues on 
appeal, a remand for initial RO consideration is now 
required.  See 38 C.F.R. § 20.1304 (2008).

Service treatment records pertaining to the appellant's first 
period of active service are still not of record.  Under the 
VCAA, VA is required to obtain relevant records from a 
Federal department or agency, including the service 
department.  Indeed, VA may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2008).  Given the 
service medical records received in January 2007, the Board 
finds that an additional effort should now be made in order 
to ensure that all available service treatment records have 
been obtained.  

The Board also observes that there are outstanding VA and 
private clinical records relevant to the issues on appeal.  
First, the appellant apparently underwent a Persian Gulf 
Registry examination at the Dallas VA Medical Center in 
February 1998.  A complete copy of that examination report, 
however, is not of record.  Additionally, in December 2008, 
the appellant submitted three completed VA Forms 21-4142, 
authorizing the release of medical records from private 
providers.  On remand, the RO must request records from these 
providers.  38 C.F.R. § 3.159(c)(1)-(2).

Additionally, given the evidence of record, the Board finds 
that VA medical examinations are necessary with respect to 
the appellant's claims.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Finally, a review of the record indicates that in January 
2004, the RO provided the appellant with a letter for the 
purpose of satisfying the notification requirements of the 
VCAA.  Since that time, however, the Court has issued a 
decision imposing additional notification requirements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the notice requirements of 38 U.S.C.A. § 
5103(a) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award).  The RO has not yet issued a letter 
complying with these additional requirements.  Thus, a remand 
is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the National 
Personnel Records Center or other 
appropriate repository of records and 
request the appellant's complete service 
medical records, particularly those 
corresponding to his service in the Army 
National Guard from April to July 1987.  
All efforts to obtain these records 
should be documented in the claims 
folder.

2.  The RO should contact the Dallas VA 
Medical Center and request a complete 
copy of the 1998 Persian Gulf Registry 
examination in which the appellant 
participated.

3.  The RO should request records from 
the private treatment providers 
identified by the appellant in the 
December 2008 VA Forms 21-4142.  

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current allergic condition, including 
allergic rhinitis.  The claims folder 
must be provided to the examiner for 
review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that any allergic condition 
identified on examination, including 
allergic rhinitis, is causally related to 
his active service or any incident 
therein.  If any allergic condition is 
determined to have preexisted service, 
the examiner should comment on whether it 
is at least as likely as not that such 
pre-existing condition was aggravated 
during service, beyond any natural 
progress.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

5.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current skin condition.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the whether it is at least as likely as 
not that any current skin condition, 
including blisters on the feet, is 
causally related to his active service or 
any incident therein.  If the appellant's 
skin manifestations are not attributable 
to a known clinical diagnosis, the 
examiner should state whether it is at 
least as likely as not that such symptoms 
are due to an undiagnosed illness 
resulting from service in Southwest Asia 
during the Gulf War.   

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

6.  The appellant should be scheduled for 
a VA medical examination to evaluate the 
nature and etiology of any current 
gastrointestinal disability.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to delineate the appellant's 
reported gastrointestinal symptoms and 
opine whether it is at least as likely as 
not that such symptoms are attributable 
to a known clinical diagnosis or whether 
such symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  

If the claimed symptoms are attributable 
to a known clinical diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the diagnosed disorder is causally 
related to the appellant's periods of 
active service.  The examiner is advised 
that the term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

7.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
any current right or left knee 
disability.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that any current 
knee disability identified on examination 
is causally related to the appellant's 
active service or any incident therein.   
The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

8.  The appellant should be scheduled for 
a VA medical examination to evaluate the 
nature and etiology of any current 
disability manifested by aching joints.  
The claims folder must be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to delineate the 
appellant's reported joints symptoms and 
opine whether it is at least as likely as 
not that such symptoms are attributable 
to a known clinical diagnosis or whether 
such symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
the claimed symptoms are attributable to 
a known clinical diagnosis, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
diagnosed disorder is causally related to 
the appellant's periods of active 
service.  The examiner is advised that 
the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

9.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claims.  If the appellant's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


